Whether the respondent was led to believe she was dealing with another roofing company instead of the appellant is of little moment because of the view we take of this case. The evidence was by deposition, and, without indulging a presumption in favor of the conclusion of the trial court on the facts, we think the preponderance, or the weight of the evidence, shows that the complainant failed to comply with its contract to give the respondent a first class A 1 job, the kind agreed to according to the appellant's witness Davis. On the other hand, the weight of the evidence shows that the job was a most unsatisfactory and inferior one, and the trial court did not err in not granting the complainant relief. In order for the complainant to recover, it was essential to show a substantial compliance with its contract. Nor can we say that the respondent was liable as upon the quantum meruit by voluntarily accepting the roof with a knowledge of its defects so as to come within the influence of the case of Hartsell v. Turner, 196 Ala. 299, 71 So. 658.
The decree of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.